Citation Nr: 1734101	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for type 2 diabetes.

2.  Whether new and material evidence has been received to reopen a claim for renal cell carcinoma, status-post left nephrectomy.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for type 2 diabetes, to include as due to exposure to herbicide agents.

7.  Entitlement to service connection for renal cell carcinoma, status-post left nephrectomy.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a May 2016 rating decision by the VA RO in Lincoln, Nebraska.  This appeal is currently under the jurisdiction of the St. Petersburg, Florida VA RO.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss; whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus; whether new and material evidence has been received to reopen a claim for entitlement to service connection for coronary artery disease; entitlement to service connection for renal cell carcinoma, status-post left nephrectomy; entitlement to service connection for hypertension; and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied the Veteran's claim for entitlement to service connection for type 2 diabetes and renal cell carcinoma; and new and material evidence was not received as to those issues within the one-year appeal period following notice of the July 2004 rating decision.

2.  Evidence received following the July 2004 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for type 2 diabetes and renal cell carcinoma, status-post left nephrectomy.

3.  The evidence of record shows that it is at least at likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era; therefore, the Veteran is presumed to have been exposed to herbicide agents during his active service.

4.  The competent evidence of record shows that the Veteran has type 2 diabetes, which is presumed to be related to his in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final as to the claim for entitlement to service connection for type 2 diabetes and renal cell carcinoma.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence having been received, the claim for entitlement to service connection for type 2 diabetes and renal cell carcinoma, status-post left nephrectomy, is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for type 2 diabetes have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants the petition to reopen the claim for entitlement to service connection for type 2 diabetes and renal cell carcinoma, status-post left nephrectomy, and grants entitlement to service connection for type 2 diabetes.  This represents a complete grant of the benefit sought on appeal as to those issues.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they relate to those issues is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening Issues

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

In this case, the Veteran submitted an original claim for entitlement to service connection for renal cell carcinoma and adult onset diabetes in April 2004.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in April 2004.  He asserted that the conditions were due to in-service exposure to herbicide agents during short in-country trips to the Republic of Vietnam as part of his duties as a carrier onboard delivery (COD) pilot.  See id.; VA Form 21-4138, Statement in Support of Claim, received in June 2004.  In the July 2004 rating decision, the RO denied the Veteran entitlement to service connection for type 2 diabetes and renal cell carcinoma, explaining that the records did not show in-country service in Vietnam or that the conditions were otherwise related to the Veteran's active service.  The RO notified the Veteran of the decision in a letter dated July 30, 2004.  The letter informed the Veteran that he could still submit relevant evidence, and explained to the Veteran his right to appeal the decision by submitting a timely notice of disagreement.  The Veteran did not submit a timely notice of disagreement as to the issues, nor was new and material evidence as to the issues received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the April 2004 rating decision's denial of entitlement to service connection for type 2 diabetes and renal cell carcinoma.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The July 2004 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final July 2004 rating decision includes statements from the Veteran and third party witnesses further supporting the Veteran's assertion that he had in-country service in Vietnam during the Vietnam Era.  Specifically, the Veteran has further explained his duties as a COD pilot; the geography of the area where he served, which necessitated landing in Vietnam to refuel his airplane; and the nature of his short visits to Vietnam.  He has also submitted witness statements and flight logs from fellow service members who had similar duties and in-service experiences as the Veteran.  Finally, the Veteran's wife submitted a statement indicating that the Veteran wrote her letters during his active service describing experiences he had in Vietnam.  The Veteran has also submitted recent medical treatment records that indicate that his renal cell carcinoma may be secondary to his type 2 diabetes.  This evidence is new in that it was not previously considered by VA.  It is also material because it presents further support for the Veteran's contention that he had in-country service in Vietnam during the Vietnam Era and therefore is entitled to the presumptions relating to exposure to herbicide agents.  It also indicates that the renal cell carcinoma may be secondary to the type 2 diabetes.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for type 2 diabetes and renal cell carcinoma, status-post left nephrectomy, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Service Connection for Type 2 Diabetes

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, the evidence generally must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Additionally, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain disabilities, to include type 2 diabetes, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are otherwise met.  38 C.F.R. § 3.309(e).

Turning to the relevant evidence of record, the medical treatment records dated during the appeal period reflect that the Veteran has been diagnosed with type 2 diabetes.  As such, evidence shows that the Veteran has a current disability of type 2 diabetes.

As to a relationship between the current type 2 diabetes and the Veteran's active service, the Veteran asserts that he served as a COD pilot during the Vietnam Era while stationed with the Fleet Logistics Support Squadron 21 (VR-21), which later changed to VR-30.  As a COD pilot, it was his duty to transport supplies, mail, and other items, as well as military personnel, within the western Pacific Ocean near Vietnam.  He frequently flew between Cubi Point in the Philippines and Yankee Station off the coast of Vietnam.  The distance between those two locations was such that he could not make a round trip without refueling his plane.  Because refueling aboard aircraft carriers was expensive and hindered the regular operations of those vessels, he would travel to and land in Vietnam to refuel.  In addition, he would at times receive orders from ship captains to make deliveries to stations in Vietnam.  These trips to Vietnam would sometimes require an overnight stay.  He recorded these flights in his personal flight logs, but has lost those flight logs in the years since his separation from active service.  See, e.g., May 2017 Board hearing transcript; brief from the representative received in May 2017.

The Veteran's service personnel records show that he served in VR-21 and VR-30.  His DD Form 214 for his period of active service from March 1962 to May 1967 show that he had occupational specialties of COD pilot and test pilot.  Therefore, his assertions of serving in VR-21 and VR-30 as a COD pilot are considered credible.  See 38 U.S.C.A. § 1154(a).

In support of his assertions that he had in-country service in Vietnam, the Veteran has submitted a unit history for VR-21 and VR-30, which is available at https://www.cnic.navy.mil/regions/cnrj/installations/naf_atsugi/about/tenant_commands/cvw_5/vrc_30det5/history.html.  According to that history, "Both VR-30 and VRC-50 supported aircraft carriers operating at Yankee Station during the Vietnam War, operating C-1A and C-2A aircraft from Danang and Cubi Point."  The Veteran has also submitted an article from the Naval Aviation News entitled "VR-21 Supports Carriers Off Vietnam", which was originally published in September 1966 and is available at https://www.history.navy.mil/content/dam/nhhc/research/histories/naval-aviation/Naval%20Aviation%20News/1960/pdf/sep66.pdf.  The article states that VR-21 "has operated throughout the Vietnam conflict, making COD . . . flights with parts, mail and men to carriers off Vietnam."  The article further provides a description of a typical day for a COD pilot, which might include "a brief fuel stop at Da Nang Air Base" in Vietnam.

The Veteran has also submitted third party witness statements from fellow service members J. Rozic, M. Phayre, F. Arrufat, J. Beecroft, and J. Underwood.  Generally, these service members state that they also served as COD pilots in VR-21 and VR-30, and that their duties as COD pilots included flights from Cubi Point and, at times, into Vietnam.  In his statement, J. Underwood recounts specific memories of conversations with the Veteran at Cubi Point that included discussions of places that they went while in Vietnam.  Personal flight logs from M. Phayre and J. Beecroft are also of record and reflect travel to Vietnam.

In her statement, the Veteran's wife indicates that she and the Veteran were dating during his time stationed with VR-21 and VR-30.  She recounts receiving postcards from the Veteran detailing trips into Vietnam.  The postcards included specific descriptions of the people and places in Vietnam, to include green jungle growth that later appeared brown and defoliated, poor water quality at hotels, and having dinner with other pilots.

In summary, the record shows that the Veteran was stationed with VR-21 and VR-30 and had an occupational specialty of COD pilot.  The third party witness statements from the Veteran's fellow service members, the unit history for VR-21 and VR-30, and the September 1966 article from Naval Aviation News support the Veteran's contention that COD pilots stationed with VR-21 and VR-30 flew into Vietnam at times.  His wife's statement support the Veteran's contentions that he personally also flew to Vietnam as a COD pilot stationed with VR-21 and VR-30.  Given the evidence presented, the Board finds the Veteran's assertions of having served in country in Vietnam to deliver supplies and to refuel his planes to be credible.  The assertions are consistent with the terms and circumstances of his service as a COD pilot who was stationed with CR-21 and VR-30 at Cubi Point and who made flights to Yankee Station and other locations off the coast of Vietnam, as described in the unit history, the Naval Aviation News article, the third party witness statements, and the personal flight logs from M. Phayre and J. Beecroft.  See 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by such veteran's service record and the official history of each organization in which such veteran served).  Moreover, all of the relevant evidence supports the Veteran's assertions, and there is no evidence of record to impugn the Veteran's credibility on the matter.  Accordingly, the Board concludes that the probative evidence of record shows that it is at least at likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicide agents during his active service.  38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307.

As discussed above, the Veteran's post-service medical records reflect a diagnosis of type 2 diabetes.  The Veteran testified at the May 2017 Board hearing that the condition is controlled by diet, medication, and exercise.  As such, the evidence reflects that the disability has manifested to a compensable degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Type 2 diabetes may be service connected on a presumptive basis, as due to in-service exposure to herbicide agents if manifested to a compensable degree.  Therefore, the Board concludes that the criteria for entitlement to service connection for type 2 diabetes on a presumptive basis have been met, and that service connection is warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for type 2 diabetes is reopened.

New and material evidence having been received, the claim for entitlement to service connection for renal cell carcinoma, status-post left nephrectomy, is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for type 2 diabetes is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Renal Cell Carcinoma

The Veteran contends that he has had renal cell carcinoma that was due to in-service exposure to herbicides.  The medical treatment evidence of record show that he was diagnosed with renal cell carcinoma and underwent laparoscopic left radical nephrectomy in early 2003.  Recent medical treatment records indicate that the Veteran has a "Renal Disorder Due to Type 2 Diabetes."  Those records also refer to hypertensive renal disease, but are nonspecific as to what renal disorder is considered to be due to the Veteran's now type 2 diabetes.  The Veteran has not been afforded a VA examination with regard to the issue of entitlement to service connection for renal cell carcinoma.

A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury, or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  In McLendon, the United States Court of Appeals for Veterans Claims held that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.

Here, the medical evidence of record demonstrates that the Veteran has had renal cell carcinoma and is status-post left nephrectomy.  It also indicates that the Veteran has a renal disorder that is due to the now service-connected type 2 diabetes, but does not include enough information to determine whether the renal cell carcinoma is secondary to the type 2 diabetes.

In view of the above, the Board finds that the evidence in this case is sufficient to indicate that the Veteran's renal cell carcinoma, status-post left nephrectomy,  may be related to his service-connected type 2 diabetes, but is not sufficient to decide the case.  Therefore, the low threshold of McLendon has been met, and a VA examination is required.

Service Connection for Hypertension

The Veteran contends that his current hypertension is due to in-service exposure to herbicides or is a complication of his now service-connected type 2 diabetes.  He has not been afforded a VA examination with regard to the issue of entitlement to service connection for hypertension.

The medical evidence of record demonstrates that the Veteran has a current diagnosis of hypertension.  In addition, as discussed in the above decision, the probative evidence of record shows that it is at least as likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era.  Therefore, the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the first and second prongs of McLendon have been met.

As to the third prong of McLendon, the National Academy of Sciences (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to herbicide agents and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.  The Board notes also that hypertension may be a complication of type 2 diabetes.  See VA Adjudication Procedure Manual M21-1, Part III, Subpart iv, Chapter 4, Section F, Subsection 2, Paragraph d.

In view of the above, the Board finds that the evidence in this case is sufficient to indicate that the Veteran's hypertension may be related to the presumed in-service herbicide agent exposure or may be a complication of his now service-connected type 2 diabetes, but is not sufficient to decide the case.  Therefore, the low threshold of McLendon has been met, and a VA examination is required.

Bilateral Hearing Loss, Tinnitus, Coronary Artery Disease, and Erectile Dysfunction Claims

The May 2016 rating decision denied the Veteran's claim for entitlement to service connection for erectile dysfunction and denied his petition to reopen the previously denied claims for entitlement to service connection for bilateral hearing loss, tinnitus, and coronary artery disease.  In March 2017, the Veteran submitted a timely notice of disagreement as to those issues.  See VA Form 21-0958, Notice of Disagreement, received in March 2017.  The Veteran has not been issued a corresponding statement of the case for the issues.  As a timely notice of disagreement as to the issues has been received, and the Veteran has not otherwise withdrawn the issues, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss; whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus; whether new and material evidence has been received to reopen a claim for entitlement to service connection for coronary artery disease; and entitlement to service connection for erectile dysfunction.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board of the May 2016 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his hypertension.  Provide a copy of the record and this remand to the VA examiner for review.  The examiner must specify in the report that the record was reviewed.  Any tests or evaluations deemed necessary by the examiner should be performed.  After review of the record, the examiner must address the following:

a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, specifically to include the Veteran's presumed in-service herbicide agent exposure.

b) If not, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is a complication of his type 2 diabetes.

A complete rationale should be provided for all opinions given.

3.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of the Veteran's renal cell carcinoma, status-post left nephrectomy.  Provide a copy of the record and this remand to the VA examiner for review.  The examiner must specify in the report that the record was reviewed.  Any tests or evaluations deemed necessary by the examiner should be performed.  After review of the record, the examiner must address the following:

a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's renal cell carcinoma, status-post left nephrectomy, was proximately due to or the result of the Veteran's service-connected type 2 diabetes.

b) If not, provide an opinion as to whether it is at least as likely as that the Veteran's renal cell carcinoma, status-post left nephrectomy, was aggravated by the Veteran's service-connected type 2 diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by," "a result of," or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for any opinion given.

4.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


